NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



MOSES GARZA,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D17-2132
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 29, 2018.

Appeal from the Circuit Court for Manatee
County; Deno Economou, Judge.

Paul S. Horning and Marc F. Plotnick of
Plotnick Law, P.A., St. Petersburg, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jason M. Miller, Assistant
Attorney General, Tampa; and Suzanne C.
Bechard, Assistant Attorney General,
Tampa (substituted as counsel of record),
for Appellee.



PER CURIAM.


             Affirmed.


KHOUZAM, SALARIO, and BADALAMENTI, JJ., Concur.
-2-